DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-7, 9-13, 16, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant elected with traverse, invention I (thought to be embodied in claims 3, 4, 14 and 15); and Species H corresponding to Figures 2 and 3.
However, Species H does not correspond to claim 4 (which corresponds to species G), which must be withdrawn according to the election of species H.

Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
Applicant’s traversal of the restriction between groups I-V was on the basis that the groups were not “independent and distinct” on the basis that the disclosure discloses embodiments with combinations of elements that are divergently claimed.  This is not found persuasive. 
The clause ‘independent and distinct’ does not impose two requirements—See MPEP 802.01 for a concise explanation. 
Further, the restriction articulated here is maintained as proper: see the discussion that follows MPEP 802.01 under section II: “Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.

Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness.” 
Where, as here, the claims are divergent in a manner that the patentability of one claim set can be established over the other claim set (and vice versa) the claims are properly considered related (*but distinct) and are restrictable from one another. 

Applicant also alleges that the species requirement is not proper, since the search burden has not been adequately established. Applicant points to the specific portion of the requirement that demonstrates a reasonable basis of divergent search burden, and therefore this argument too is unpersuasive. Clearly the requirement for election of species is appropriate—as it conforms to the requirements of 809.02(a), and the specified species clearly diverge and require separate search as indicated previously.

Applicant also argues that the species are not mutually exclusive, when clearly the form and features shown in each figure are divergent, and thus properly subject to a requirement for election. Applicant alleges that Figure 5 and Figure 7 are the same embodiment because the specification alleges that to be the case. This is not a fair reading of the drawings and specification together, since clearly bodies 508 are integrally formed with the body 500 in figure 5; and clearly in figure 7, 508 are discrete balls held relative to a different type of body 500. The inclusion of wholly different kinds of materials, different structures used for similar purposes, and different arrangements of the elements are clearly patentably distinct from one another, and requiring election is reasonable and proper in this case. 

In light of the election of Species H (Figures 2 and 3, as best understood) claim 4 is withdrawn. Claim 4 requires the bearing surface to be “discontinuous and include[] a plurality of sections” which is consistent not with the elected Species H (Figures 2 and 3) but is consistent with the non-elected species G, as shown in Figure 4, which has ‘discontinuous’ wedge sections, shown in a plurality of sections. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hartmann et al. (US 2002/0170408).

Regarding claim 1, Hartmann discloses A cutting tool assembly (See 3 figure 1 inter alia; See [0004]: “…a circular saw blade…”), comprising: a tool holder having a rotational axis (2 inter alia, figure 1), the tool holder arranged for attachment to a drive source (by 13 figure 2, a gear; See [0035]) arranged to rotate the tool holder about the rotational axis (again, see Fig. 1 and [0035]: “…transmits the torque…”) and move the tool holder relative to a reference surface. The clause arranged to…and move the tool holder relative to a reference surface” is a statement of intended use met by a showing of a capability of performance. Since the device is shown at figure 1, and discussed in paragraphs [0001-0004] as a circular saw, as that term is commonly understood, the device is movable in space at the will of the operator, according to known usage of that term. The ability to move the device in space is all that is required to demonstrate movement relative to a reference surface, which is any theoretical surface that exists or is envisioned. 
 
Hartmann discloses a cutting tool (3 figure 1; ‘circular saw blade’) removably coupled to the tool holder (See paragraph [0017] discussing the ‘exchange’ of the working tool 3) to rotate with the tool holder about the rotational axis (See paragraph [0035]: “A torque, which is generated by a motor, e.g., electrical motor, is transmitted to the hollow spindle 2 via a tooth gear 13 fixedly secured on the hollow spindle 2.  The hollow spindle 2 transmits the torque to the working tool 3.”), the cutting tool including a cutting surface ( the radial outside of 3 seen in figure 1) and having a first portion (the lower planar surface of the disc blade 3) arranged for placement adjacent to the reference surface. Again, here, the clause “arranged for placement…” is a statement of intended use. Since the circular saw is positionable in space, it is “arranged for placement” as claimed. 
Hartmann discloses a stabilizer (Flange 7 figure 1) carried by the first portion of the cutting tool (it is mounted on the first portion, and is used to connect the device with the cuter 3, which is therefore ‘carried by...on’ as claimed), the stabilizer having a bearing surface (left most surface of 7 shown in figure 7), the bearing surface arranged to be positioned against the reference surface (again, this is a statement of intended use—see here how the bolt flange is capable of bearing against a reference surface):

    PNG
    media_image1.png
    854
    1136
    media_image1.png
    Greyscale

With respect to the wherein clause: “wherein contact between the stabilizer and the reference surface stabilizes the cutting tool when the drive source rotates and/or moves the tool holder and the cutting tool relative to the reference surface” the claim is setting forth three possible results for what the result of having the stabilizer contact the reference surface: 1. The cutting tool is stabilized, but the tool holder does not move relative to the surface; 2. The tool holder moves relative to the surface, but the cutting tool is not stabilized; or 3. The cutting tool is stabilized and the tool holder and cutting tool do not move relative to the surface. 
When the bearing surface of the stabilizer 7 of Hartmann contacts a reference surface during rotation of the cutter 3, the contact will form pressure which is transmitted by the stabilizer 7 against the cutter 3. That is a simple transference of force. Because the pressure on the blade will be increased, the assembly will be “stabilized” in that it will be made more secure. The term ‘stabilized’ is not limited to rotational stability, and has not been limited to a narrow definition in the specification, or as set forth in the claim. Therefore Hartmann is clearly seen to demonstrate the stabilization of the blade if the reference surface is contacted by the flange 7.  

Regarding claim 2, Hartmann shows the assembly of claim 1, wherein the bearing surface (the exterior plane of 7 figure 1) is arranged on the first portion of the cutting tool (the flange is on the left side of 3 as shown in figure 1) in a pattern that surrounds the rotational axis (see figure 1, where the rotational axis is understood based on the axis of 4; evidenced by bearing 12, and rotational ‘gear’ 13; in figure 1 7 is symmetric about the rotational axis and is described as a ‘flange’ which is a disc per se at the head thereof).

Regarding claim 3, as noted above, Hartmann figure 1 element 7 is a ‘flange’ which is per se “disc-shaped”.

Regarding claim 8, Hartmann figure 1 shows the assembly of claim 1, wherein the first portion of the cutting tool (left side of the blade 3) includes a recess (as seen in figure 1, the center of the blade 3 has a recess for the mounting structures of 7 and 2 to pass through the hole), and wherein at least a portion of the stabilizer is disposed in the recess (as seen in figure 1, 7 has a central stem which extends down into the aperture of the blade 3 and is mounted to 6 figure 1).

Claim 17 is anticipated for the same reasons and over the same Hartmann reading as set forth with respect to claim 1 above. The only difference is in the terminology “rotatable chuck” in lieu of ‘tool holder’ which are equivalent phrasings, both clearly met when looking at the structure of Hartmann. 
Regarding claim 14 and 15, the bolt head of Hartmann is per se a “protrusion” since it protrudes away from the bolt portion thereof, and it is mounted directly on the spindle rotating, therefore it is ‘centered about the rotational axis.’

Claim(s) 1-3, 8, 14, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cuzdey (US 2013/0145634).

Cuzdey clearly anticipates claims 1-3, 8 and 17 in the same manner as Hartmann, set forth above, and as will be evident in discussion of claim 19 below. 
Regarding claim 19, Cuzdey clearly anticipates the claimed method, Cuzdey discloses: providing a drive source having a rotatable chuck assembly (e.g. 124, 134 inter alia figure 9; See broadly figures 1 and 8; paragraph [0267]: “having motor 34 coupled to drive shaft 36, a blade deck 20 including planar bearing surface 64, and first mounting face 46 coupled to drive shaft 36.”) and movable relative to a reference surface (See figure 1, showing the capability of the device as a whole to be movable relative to reference surfaces).
Cudzey further discloses providing a tool holder (338 figure 9) removably attachable to the chuck assembly (See 338 removed in figure 9, attached in figures 14-16), the tool holder rotatable about a rotational axis (For example, see [0273]: “Arbor 28 is rotatingly engaged to drive shaft 36, and so rotates with the drive shaft,”.
Cudzey further discloses providing a cutting tool (228 figure 14, see also figure 9) arranged to be removably coupled to the tool holder (See figures 9 and 14 representatively) and arranged to rotate with the tool holder about the rotational axis (See [0273] inter alia), and providing a cutting surface on the cutting tool (232 figure 14 is at least one cutting surface).
Cudzey further discloses securing a stabilizing component to a portion of the cutting tool (bolt head 348 figure 15), the stabilizing component provided with a bearing surface (rightmost surface of 348 figure 16).
Cudzey discloses the step of “moving the drive source to position the cutting tool to a position adjacent to the reference surface” at [0273]: “To make a flush cut, the 
operator lays the saw blade first planar surface 228 against the flat surface 
to be cut to, supported by coplanar with blade deck planar bearing surface 64 
and blade shield sidewall edge face 98, actuates the motor using actuator 60, 
retracts the lower blade shield 24 by compressing first…”

What that section is indicating is that the user is placing the saw blade against a reference surface, such as a floor or scrap material (“the flat surface to be cut to”). The placement would be approximated as seen in figure 15 or 16; 15 reproduced below:

    PNG
    media_image2.png
    488
    1033
    media_image2.png
    Greyscale




Cudzey further discloses using the drive source to rotate the tool holder and the cutting tool (See [0273]: “and drives the rotating saw blade 48 into the material.” As well as [0245] discussing motor and gearing). Cudzey discloses bringing the stabilizing component into contact with the reference surface to thereby stabilize the cutting tool, because of the disclosure of figures 9, 14-17, at least, as well as the discussion of the flush cut in [0273] noted above. By stating that the blade is laid down upon the reference surface to make a flush cut, and the surfaces 92 and 64 mark the flush point of the cutting being instituted by the Cudzey disclosure, the step of placing the bolt head into engagement with e.g. the floor is demonstrated convincingly. See figures 14-16 which show the projection of bolt head 348 above (and therefore in engagement with the floor, when used as disclosed) the reference surface blade plane. See also figures 4 and 5, which specifically shows the bolt head protruding from above the 92 and 64 reference positions, again demonstrating that when in use as disclosed at [0273] the bolt head will engage with the floor being used as the reference for the cut, which is therefore a stabilizing component per se. 
As noted with respect to Hartmann; the pressure of the bolt head in engagement with the floor will be pressing the bolt into more secure engagement with the spindle (because of contact pressure, at least) which is therefore “stabilizing” as claimed. 
Regarding claim 14 and 15, the bolt head of Cudzey is per se a “protrusion” since it protrudes away from the bolt portion thereof, and it is mounted directly on the spindle rotating, therefore it is ‘centered about the rotational axis.’

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724